              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:16-cv-00129-MR
              [CRIMINAL CASE NO. 1:13-cr-00027-MR-1]


FRANKLIN DESHUN GIBBS,          )
                                )
                   Petitioner,  )
                                )
         vs.                    )                    ORDER
                                )
UNITED STATES OF AMERICA,       )
                                )
                   Respondent.  )
_______________________________ )

     THIS MATTER comes before the Court upon the Petitioner’s “Motion

for Relief” [Doc. 13], which the Court construes as a motion for

reconsideration under Rule 60(b) of the Federal Rules of Civil Procedure.

     Upon review of the Petitioner’s motion, the Court finds no basis in law

to reconsider the Court’s prior Order denying and dismissing the Petitioner’s

motion to vacate under 28 U.S.C. § 2255.

     IT IS, THEREFORE, ORDERED that the Petitioner’s “Motion for Relief”

[Doc. 13], which the Court construes as a motion for reconsideration under

Rule 60(b) of the Federal Rules of Civil Procedure, is DENIED.
      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2255 Cases, the Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.

                             Signed: May 3, 2019




                                       2
